Citation Nr: 1212089	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-22 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from September 1950 to July 1952 and December 1952 to July 1978.  The Veteran died on March [redacted], 1996.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a letter dated several days later in the same month, the RO in Montgomery, Alabama notified the appellant of that decision.  Due to the location of the appellant's residence, jurisdiction of her appeal remains with the RO in Houston, Texas.

The appellant appeared and testified at a personal hearing held before a Veterans Law Judge (VLJ) at the RO in Houston, Texas, in February 2011.  A copy of the transcript of this hearing has been associated with the claims file.  The Board notes that the VLJ who held the hearing in February 2011 has since left the employment of the Board.  The appellant was notified of this by letter dated in March 2012 and offered an opportunity for another hearing.  In response, she indicated her desire to have a videoconference hearing with another VLJ from the Board.  However, since the Board finds (as set forth below) that the benefit sought may be granted at this time, another hearing is not necessary to support the appellant's claim.  Thus, a remand for another hearing is not warranted, and there is no prejudice to the appellant in not providing her with another hearing as requested.


FINDINGS OF FACT

1.  The Board denied the appellant's claim for service connection for the cause of the Veteran's death in a May 1998 decision.  The appellant did not pursue an appeal of that decision and has not sought reconsideration; therefore, it is final.

2.  New evidence received after May 1998 in support of the appellant's claim for service connection for the cause of the Veteran's death raises a reasonable possibility of substantiating that claim.

3.  The Veteran died on March [redacted], 1996, due to squamous cell carcinoma of the head and neck.

4.  The appellant's claim that the Veteran's cause of death (squamous cell carcinoma) was due to his cigarette smoking is legally barred as it was filed after June 9, 1998.

5.  The evidence being in equipoise, it is resolved in the appellant's favor that the Veteran's alcohol abuse during his lifetime was proximately due to or the result of his service-connected posttraumatic stress disorder (PTSD).

6.  Medical evidence establishes that the Veteran's history of alcohol abuse (and therefore his PTSD) was a cause of, or a significant contributory factor in, the subsequent development of squamous cell carcinoma of his head and neck.  


CONCLUSIONS OF LAW

1.  The May 1998 Board decision that denied the appellant's claim for service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2011).
2.  New and material evidence has been received, and the appellant's claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Resolving reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.301, 3.303, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the cause of the Veteran's death, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

The Veteran died on March [redacted], 1996.  According to the death certificate and the terminal treatment records, the Veteran died from squamous cell carcinoma of the head and neck.  

Claim to Reopen

The appellant is seeking service connection for the cause of the Veteran's death.  Her claim was previously denied by the Board in a decision issued on May 4, 1998.  This decision became final on the date issued, and the Chairman of the Board has not ordered reconsideration of this decision to date.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  

In April 2006, the appellant filed a new application for service connection for the cause of the Veteran's death.  As her claim was previously denied, the RO correctly adjudicated her claim as one to reopen.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision, May 1998 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The appellant's claim was previously denied on the basis that squamous cell carcinoma is not an enumerated disease for which presumptive service connection based on exposure to herbicides in the Republic of Vietnam may be awarded and it was not otherwise related to the Veteran's military service.  The appellant contends in the present appeal that the Veteran's squamous cell carcinoma was the result of the Veteran's smoking and alcohol abuse resulting from his service-connected PTSD.  Hence, she contends a different theory of entitlement than previously considered.  The Board notes that separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008).  Thus, the appellant must still submit new and material evidence in order to reopen her claim before it can be considered on the merits.

New evidence submitted in support of her current claim consists of the appellant's testimony at a Board hearing held in February 2011, private treatment records not previously of record, a letter to the Veteran from one of his treating physicians dated in July 1994 associating the Veteran's squamous cell carcinoma to tobacco and alcohol use, multiple internet articles about PTSD and associated use of alcohol and smoking, and an August 2011 VHA medical expert opinion.  Presuming the credibility of the above evidence, the Board finds that most of those documents are material in that they tend to establish a relationship between the Veteran's squamous cell carcinoma, PTSD, and alcohol abuse.  The Board, therefore, reopens the appellant's claim.  Further, as the RO made a determination of the appellant's claim on the merits (see the Statement of the Case), the Board finds that it can consider the merits of the appellant's claim with no prejudice to her.

Merits of Claim

Dependency and indemnity compensation is payable to a surviving spouse, child, or parent either because of a service-connected death occurring after December 31, 1956, or pursuant to the election of a surviving spouse, child, or parent, in the case of such a death occurring before January 1, 1957.  38 C.F.R. § 3.5.  Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  The determination as to whether these Hickson requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Initially, the Board notes that, as to any allegation that the Veteran's squamous cell carcinoma is the result of the use of tobacco products, the appellant's claim of service connection for the cause of the Veteran's death is barred as a matter of law as her claim was filed after June 9, 1998.  See 38 C.F.R. § 3.300 (which states that, for claims received after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products).  Thus, the appellant's claim must be denied in so much as it relies upon a relationship between the Veteran's squamous cell carcinoma and his history of smoking cigarettes.  

The appellant, however, also contends that the Veteran's squamous cell carcinoma is the result of his abuse of alcohol, which he used because of his service-connected PTSD.  In this regard, the Board notes that service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The Board acknowledges that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may be granted for alcohol abuse that is secondary to, or as a symptom of, a service-connected disability.  In order to qualify for service connection, the evidence must establish that the alcohol abuse is secondary to, or is caused by, a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368   (Fed. Cir. 2001).

Initially, the Board must consider whether there is evidence to support the appellant's contention that the Veteran's alcohol use was due to his service-connected PTSD.  After reviewing the evidence, the Board finds that there is inconsistent evidence as to the onset of his alcohol abuse and whether it may be related to the Veteran's PTSD.  Most of the evidence of record does not indicate when the Veteran first began using alcohol.  There is at least one statement that the Veteran's alcohol use began in service, but this is not supported by any other evidence of record.  Rather, the evidence appears to support a later onset of his alcohol use.  The record indicates that the onset of the Veteran's PTSD was in 1984 and that the Veteran divorced his first wife in 1989 in part due to his heavy alcohol use.  The appellant has stated that the Veteran drank heavily before and after they married in 1989, although medical evidence in 1989 indicates that the Veteran reported only drank an occasional beer.  In any event, later medical and lay evidence indicate that the Veteran had a long history of heavy drinking, and, before he stopped in 1994 due to his squamous cell carcinoma, he was drinking up to a case of beer a day.

In addition, the appellant has testified that the Veteran suffered from symptoms of PTSD including nightmares and that he could not go to bed without drinking at least a 12-pack of beer.  She also stated he was a very angry person.  She testified that the Veteran could not forget Vietnam and would talk about it after he had been drinking for awhile.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As the evidence is inconsistent as to the onset of the Veteran's alcohol abuse and its relationship to his PTSD, the Board finds that the evidence is at least in equipoise and, therefore, raises a reasonable doubt.  Resolving that reasonable doubt in the appellant's favor, the Board finds that the Veteran's alcohol abuse was related to his service-connected PTSD.

The Board must next determine whether the Veteran's squamous cell carcinoma was etiologically related to the Veteran's alcohol abuse.  The appellant submitted a 1994 letter from one of the Veteran's treating physicians in which he states that "[w]hile you may have been exposed to Agent Orange and I cannot exclude the possibility that it had something to do with your cancer, I think it is far more likely that tobacco and alcohol [use] over the years are the major contributing factors."  In addition, the Board obtained VHA medical expert opinion from an otolaryngologist who opined in August 2011 that "the patient's history of alcohol use is as likely as not to have contributed to the development of his head and neck cancer."  There are no opposing opinions of record.  Consequently, the Board finds that the preponderance of the evidence is in favor of finding that the Veteran's alcohol abuse caused or substantially contributed to the squamous cell carcinoma of his head and neck that caused his death.

Based on the foregoing findings that the Veteran's alcohol abuse was related to his service-connected PTSD and that said alcohol abuse either caused or substantially contributed to the squamous cell carcinoma of his head and neck that caused his death, the Board finds that the preponderance of the evidence is in favor of finding that service connection is warranted for the cause of the Veteran's death.  Accordingly, the Board grants the appellant's claim for service connection for the cause of the Veteran's death.

ORDER

New and material evidence having been received, the previously denied claim for service connection for the cause of the Veteran's death is reopened.  

Entitlement to service connection for the cause of the Veteran's death is granted.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


